60 F.3d 823NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Jimmy Lawrence NANCE, Plaintiff--Appellant,v.Wayne PIKE, Sheriff, County of Wythe, Virginia;  Sheriff'sDepartment, Wythe County;  County of Wythe, Virginia;Unnamed Deputies;  Mary Stallard;  Tony Bolling;  C.M.Collins;  James E. Scott;  Robert W. Burnett;  DeputyCralley, Defendants--Appellees.
No. 95-6677.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 22, 1995.Decided:  July 7, 1995.

Jimmy Lawrence Nance, appellant pro se.  William Fain Rutherford, Jr., Elizabeth Kay Dillon, Kevin Scott Blair, Woods, Rogers & Hazlegrove, Roanoke, VA, for appellees.
W.D.Va.
DISMISSED.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion to remove the magistrate judge from his action filed pursuant to 42 U.S.C. Sec. 1983 (1988), denying his motion to stay the action to allow the district court to examine the entire record, and denying his motion to delay his deposition.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.